Plaintiff only complained of our former decree herein. On his application therefor, the rehearing was granted. He accepts, as correct, our factual findings pertinent to the plea of prescription of thirty (30) years, but dissents from that part of the decree which maintains the plea to the extent of ten (10) acres. He insists that not more than three (3) or four (4) acres have been physically possessed by defendant and his predecessors in possession for the required length of time. The testimony touching this question variously fixes the acreage thus possessed. In fixing the area at ten (10) acres, we, in a measure, endeavored to arrive at an average of the estimates on the subject. It is not improbable that this method of determining the acreage possessed for thirty (30) years under the facts of the case, is not a safe one. Therefore, we have decided to amend our decree on this score so that the quantity of land comprehended by said plea might be determined by the lower court after further hearing.
For the reasons herein given, this case is remanded to the lower court to the end and for the purpose of hearing testimony concerning the extent of the possession of the land in controversy by defendant and *Page 288 
his predecessors in possession for a period of thirty (30) years, and of rendering judgment thereon. In all other respects and except as hereby amended, our former decree is reinstated and made final.